912 F.2d 465
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Karen KLYCE, Plaintiff-Appellant,v.A.S. RAWIE, W.F. Robbins, the City of Memphis, Tennessee,the City of Memphis Hospital, Ashok Rao, M.D., Keith A.Ennis, M.D., Robert Fink, Superintendent of the MemphisMental Health Institute, and Memphis Mental HealthInstitute, Michael Cody, Attorney General of the State ofTennessee, Lilly B. Ritterback, M.D., and Loretta Bobo, M.D.Defendants-Appellees.
No. 89-5812.
United States Court of Appeals, Sixth Circuit.
Aug. 27, 1990.

Before KEITH, KRUPANSKY and SUHRHEINRICH, Circuit Judges.
PER CURIAM:


1
Plaintiff, Karen Klyce ("Klyce"), appeals from the district court's order dismissing her complaint in this civil rights action.  The district court concluded that Klyce can prove no set of facts in support of her claim to justify the relief sought.


2
Having carefully reviewed the record and briefs submitted in this case, we find no error warranting reversal.  We, therefore, AFFIRM the judgment of the district court for the reasons set forth in the May 17, 1989 opinion and order of the Honorable Odell Horton, United States District Judge for the Western District of Tennessee.